Case 1:20-cv-00007-JPJ-PMS Document 1 Filed 03/09/20 Page 1 of 4 Pageid#: 1

                                                                                            FILED
                                                                                           3/9/2020

                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF VIRGINIA
                                 ABINGDON DIVISION

JERI N. DAVIDSON                                      )
      aka NICOLE EDWARDS,                             )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )                 1:20CV00007
                                                              Case No. _________________
                                                      )
SMYTH COUNTY SCHOOL BOARD,                            )
                                                      )
       Serve: Jesse Choate, Chairman                  )
              Smyth County School Board               )
              121 Bagley Circle                       )
              Marion, VA                              )
                                                      )
       Defendant.                                     )

                                          COMPLAINT

       COMES NOW Plaintiff, Jeri N. Davidson aka Nicole Edwards (“plaintiff” or “Davidson”),

by counsel, and moves for judgment on the grounds and in the amounts set forth below:

       1. This action arises under federal law, particularly the Americans With Disabilities Act of

1990 (“ADA”), as amended, 42 U.S.C. Section 12101, et seq., and jurisdiction being conferred

therein; and the Pregnancy Discrimination Act of 1978, which amends Title VII of the Civil Rights

Act of 1964, and jurisdiction being conferred therein.

       2. Plaintiff is a resident and domiciliary of Marion, Virginia.

       3. Smyth County School Board (“SCSB” or “defendant”) has twenty or more employees.

       4. Plaintiff is a pregnant individual who has a physical condition that constitutes an actual

and/or perceived impairment without regard to mitigating measures (pregnancy with history of

preeclampsia), requiring significant bed rest during the pregnancy, substantially limiting her in the


                                                 1
Case 1:20-cv-00007-JPJ-PMS Document 1 Filed 03/09/20 Page 2 of 4 Pageid#: 2




major life activities of working without accommodations, and is, therefore, actually and/or

perceptively disabled/perceived to be disabled and covered by the ADA.

       5.    Plaintiff is a pregnant individual, qualified under the Pregnancy Discrimination Act

(“Pregnancy Act”), who was disparately treated (suspended and subsequently terminated) while

employees who committed the same kind of misconduct (but far more severe) that plaintiff was

alleged to have committed, were not suspended or terminated, but only received a confidential

reprimand.

       6. Plaintiff was hired by defendant as a teacher on or about August, 2011, having an annual

salary of $32,000.00 per year.

       7. Plaintiff was suspended on or about May 16, 2019, the day after she requested medical

leave in the fall, due to her pregnancy and history with preeclampsia.

       8.    Defendant initially alleged plaintiff was suspended for violation FERPA, Dr.

Carter/School Board later admitted to plaintiff that she had not, in fact, violated FERPA, the sole

basis for her suspension.

       9. Another teacher who was not pregnant, who had initially reported plaintiff for allegedly

violating FERPA, was determined by Dr. Carter/School Board to have actually violated FERPA,

as had other teachers. However, these teachers were only reprimanded in a confidential manner.

       8. Plaintiff was a qualified individual with an actual/perceived disability, pregnancy with

history of preeclampsia, who could perform the essential elements of the job for which she was hired

by defendant with reasonable accommodation, and did, in fact, perform her job duties quite well

prior to her termination.

       9. The test scores of plaintiff’s students had always been exemplary, and her performance


                                                 2
Case 1:20-cv-00007-JPJ-PMS Document 1 Filed 03/09/20 Page 3 of 4 Pageid#: 3




as a teacher had been extremely good. Regardless, on June 10, 2019, SCSB voted not to renew

plaintiff’s teaching contract, which would have given plaintiff tenure, and instead voted to terminate

her employment. None of the teachers who had committed far more serious violations of the kind

plaintiff was alleged to have committed, but who were not pregnant, were terminated.

       8. Plaintiff filed a charge of discrimination with the Equal Employment Opportunity

Commission for violation of ADA and the Pregnancy Discrimination Act on or about July 16, 2019,

and received her Notice of Right to Sue, dated December 12, 2019, on or about December 16, 2019,

a copy of which is attached hereto as Exhibit.

       9. As the direct and proximate result of the above-described acts of discrimination, defendant

has committed violations of the ADA and the Pregnancy Discrimination Act, which have caused

severe damage to plaintiff, both economically and emotionally.

       WHEREFORE, plaintiff prays for judgment against defendant in the amount of Three

Hundred Thousand Dollars ($300,000.00) for compensatory damages, together with front-pay,

attorney’s fees, and her costs expended in this action; and such other and different relief as may be

deemed appropriate under the circumstances of this case.

                                               Respectfully submitted,

                                               JERI N. DAVIDSON

        S/ Hilary K. Johnson
_____________________________________
HILARY K. JOHNSON, P.C.
316 West Valley Street
Abingdon, VA 24210
(276) 619-3740
fax - (276) 619-3742
VSB No.: 20345
                     A JURY TRIAL IS DEMANDED IN THIS MATTER


                                                  3
Case 1:20-cv-00007-JPJ-PMS Document 1 Filed 03/09/20 Page 4 of 4 Pageid#: 4




                                     4
